

116 S1582 IS: To establish the White Sands National Park in the State of New Mexico as a unit of the National Park System, and for other purposes.
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1582IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the White Sands National Park in the State of New Mexico as a unit of the National
			 Park System, and for other purposes.1.Establishment
 of White Sands National Park(a)DefinitionsIn this section:(1)MonumentThe term Monument means the White Sands National Monument, New Mexico, established by Presidential Proclamation No. 2025 (54 U.S.C. 320301 note), dated January 18, 1933, and administered by the Secretary.(2)ParkThe term Park means the White Sands National Park established by subsection (b).(3)SecretaryThe term Secretary means the Secretary of the Interior.(b)EstablishmentTo protect, preserve, and restore its scenic, scientific, educational, natural, geological, historical, cultural, archaeological, paleontological, hydrological, fish, wildlife, and recreational values and to enhance visitor experiences, there is established in the State of New Mexico the White Sands National Park as a unit of the National Park System.(c)Abolishment of White Sands National Monument(1)AbolishmentDue to the establishment of the Park, the Monument is abolished.(2)IncorporationThe land and interests in land that comprise the Monument are incorporated in, and shall be considered to be part of, the Park.(d)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the White Sands National Monument shall be considered to be a reference to the White Sands National Park.(e)Availability of
 fundsAny funds available for the Monument shall be available for the Park.(f)AdministrationThe Secretary shall administer the Park in accordance with—(1)this section; and(2)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code.(g)World Heritage List nomination(1)County concurrenceThe Secretary shall not submit a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization unless each county in which the Park is located concurs in the nomination.(2)Army notificationBefore submitting a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization, the Secretary shall notify the Secretary of the Army of the intent of the Secretary to nominate the Park.(h)EffectNothing in this section affects—(1)valid existing rights (including water rights);(2)permits or contracts issued by the Monument;(3)existing agreements, including agreements with the Department of Defense;(4)the jurisdiction of the Department of Defense regarding the restricted airspace above the Park; or(5)the airshed classification of the Park under the Clean Air Act (42 U.S.C. 7401 et seq.).